Citation Nr: 0418490	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  92-01 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral external otitis, otomycosis. 

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for malignant melanoma 
of the chest wall (sometimes claimed as breast cancer) due to 
exposure to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating determinations by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  The veteran's claim pertaining to service connection 
for melanoma of the chest wall (sometimes claimed as breast 
cancer) due to exposure to ionizing radiation in service has 
been in appellate status for many years and has involved 
multiple remands as well as consideration by the United 
States Court of Appeals for Veterans Claims (Court) on the 
veteran's petition for extraordinary relief, which the Court 
denied in February 1998.  The veteran testified at a hearing 
at the RO in January 2000, he and his daughter testified at a 
hearing at the RO in November 2000 and the veteran, 
accompanied by his daughter, testified before the undersigned 
at a hearing in Washington, D.C., in July 2002.  

In a decision dated in January 2003, the Board denied 
entitlement to service connection for malignant melanoma of 
the chest wall, sometimes claimed as breast cancer.  In 
February 2003, the veteran filed a motion for reconsideration 
of the January 2003 Board decision.  A Deputy Vice Chairman 
of the Board denied that motion in June 2003.  In August 
2003, the Board received a statement from the veteran dated 
in July 2003, which the Board construed as the veteran's 
second motion for reconsideration of the January 2003 Board 
decision.  In a letter dated in October 2003, a Deputy Vice 
Chairman of the Board told the veteran that his 
correspondence failed to present arguments showing error in 
the Board's decision and notified the veteran that the 
request for reconsideration remained denied.  

Thereafter, the veteran appealed the January 2003 Board 
decision to the Court.  In an order dated in February 2003, 
the Court vacated the January 2003 Board decision and granted 
an unopposed motion of the Secretary of Veterans Affairs to 
remand the appeal to the Board.  The Court returned the 
appeal to the Board, and in May 2004 the veteran testified 
from the Buffalo RO at a videoconference hearing before the 
undersigned sitting in Washington, D.C.

In addition to the foregoing, issues on appeal include 
entitlement to an increase (compensable) rating for bilateral 
external otitis, otomycosis, and entitlement to service 
connection for bilateral hearing loss.  The RO denied those 
claims in a rating decision dated in December 2001, the 
veteran filed a timely notice of disagreement, the RO issued 
a statement of the case, and the veteran filed his 
substantive appeal in December 2002.  As the substantive 
appeal was not in the record that was before the Board in 
January 2003, the increased rating claim and hearing loss 
service connection claims were not considered by the Board at 
that time.  

In March 2004, the veteran's representative filed a motion to 
advance the veteran's case on the Board's docket.  The 
undersigned granted that motion in March 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  

Other matters

On review of the record, the Board notes that in his February 
2002 notice of disagreement with the denial of an increased 
rating for his service-connected bilateral external otitis, 
otomycosis and denial of service connection for hearing loss, 
the veteran stated that not all issues had been addressed and 
that he asked for an increase, as the 1949 decision of a zero 
percent rating was never fair.  He stated that in 1944 he was 
first treated for a fungal infection in both ears and said 
that after he left service he was treated every two weeks 
until VA did not want to pay for that much treatment.  In 
addition, on his VA Form 9, Appeal to Board of Veterans' 
Appeals, received at the RO in December 2002, the veteran 
stated that he believed he should have been granted more than 
zero percent for his ears in 1949.  The Board refers the 
matter of whether the veteran is attempting to raise a claim 
of clear and unmistakable error in the November 1949 rating 
decision that assigned the initial noncompensable rating for 
bilateral external otitis, otomycosis, to the RO for 
clarification and any appropriate action.  

The Board also notes that the veteran has submitted June 2001 
and October 2001 reports of computerized tomography (CT) 
studies of the chest from the Diagnostic Imaging Center.  The 
impression reported in June 2001 was streaky reticular-
nodular parenchymal changes in the lingular segment of the 
left upper lobe [of the lung], which the physician said 
likely represented post inflammatory scarring.  In October 
2001, the physician said there was no interval change and 
again noted patchy retiuclonodular parenchymal changes in the 
periphery of the lingular segment of the left upper lobe.  
The physician said these findings were likely related to 
post-inflammatory scarring.  In an addendum to the October 
2001 report, the physician said that following review of the 
veteran's prior CT scans, there were findings of prior left 
chest wall surgery with resection of the patient's breast.  
The physician said there was no change in the reticulonodular 
parenchymal changes within the anterior periphery of the 
lingular segment of the left upper lobe.  He said these might 
represent post radiation/inflammatory scarring.  The veteran 
has stated that he has never received medical radiation 
treatments and that his only exposure to radiation was in 
service.  The RO should clarify whether the veteran is 
attempting to raise a claim for service connection for left 
lung disability due to exposure to ionizing radiation in 
service.  


REMAND

The veteran is seeking an increased rating for his service-
connected bilateral external otitis, otomycosis, and service 
connection for bilateral hearing loss.  In addition, claims 
on appeal include entitlement to service connection for 
malignant melanoma of the chest wall (sometimes claimed as 
breast cancer) due to exposure to ionizing radiation in 
service.  

The veteran filed his increased rating claim in November 2000 
stating he was seeking an increased rating for his service-
connected bilateral ear condition.  In November 2001, the 
"Tiger Team" VA Special Processing Unit wrote the veteran 
stating his claim for an increase for his service-connected 
"hearing loss" had been received and the purpose of the 
letter was to notify him about his rights in the VA claims 
process.  It is the opinion of the Board that this letter did 
not serve as adequate notice to the veteran as to what 
evidence he should submit and what evidence VA would obtain 
because it was based on the incorrect factual premise that 
service connection was in effect for "hearing loss" and 
made no mention of the veteran's service-connected bilateral 
external otitis, otomycosis, or of the evidence required to 
establish a compensable rating for that disability, what 
evidence the veteran should submit or what evidence VA would 
obtain.  Further, although the "Tiger Team" later denied 
entitlement to service connection for bilateral hearing loss, 
prior to its adjudication of that issue, it did not provide 
the veteran with notice of the kind of evidence necessary to 
establish service connection for hearing loss on a direct or 
secondary basis, nor did it notify the veteran of what 
evidence he should provide or of what evidence VA would 
obtain.  

The veteran's service-connected bilateral external otitis, 
otomycosis, is currently rated as noncompensably disabling 
under 38 C.F.R. § 4.87, Diagnostic Code 6210, which is the 
diagnostic code for chronic otitis externa.  Under that code, 
disease of the auditory canal with swelling, dryness and 
scaliness, or a serous discharge, and itching requiring 
frequent and prolonged treatment warrants a 10 percent 
rating.  The record shows that in a letter in November 2001 
in response to the letter from the Tiger Team, the veteran 
stated that when there is a flare-up of his infected ears, 
they swell shut and he cannot eat or talk.  He said the only 
way to avoid a flare-up was to keep all water out of his 
ears, but even then they itch constantly as though something 
is crawling inside.  

The record includes the report of a VA ear examination 
conducted on November 26, 2001, at which the examiner said 
examination of the external ear canal revealed a moderate 
amount of scaling, but no edema or discharge.  She said there 
was no evidence of fungal infection or otitis externa.  At an 
audiological evaluation on the same date, another examiner 
noted that the veteran's ear canals were wet and there was a 
foul odor coming from the left side.  She noted that the 
veteran was interested in hearing aids but that due to his 
chronic outer ear pathology, a hearing aid would only be 
ordered for the right ear with medical clearance from the 
ear, nose and throat clinic.  She said that the veteran would 
then have to be very selective about when he would wear the 
aid, as wearing it in a wet ear could exacerbate any 
infection he might have.  She said that the left ear would 
not benefit from amplification due to very poor word 
recognition in that ear.  

In an addendum dated in December 2001, the examiner who 
conducted the November 2001 ear examination stated she had 
reviewed records brought in by the veteran showing the 
veteran had been treated for external ear canal fungal 
infections.  She further said, "[T]here are no records 
showing treatment of middle ear infections.  The tympanic 
membrane is normal in appearance.  There is no evidence of 
thickening or scarring.  This is why I feel his hearing loss 
is not related to the fungal ear canal infections."  It is 
unclear to the Board as whether it is because of the absence 
of evidence of thickening or scarring of the tympanic 
membranes alone or in combination with the absence of records 
showing treatment of middle ear infections that the examiner 
concluded that the veteran's hearing loss is not related to 
the fungal ear canal infections.  The Board also notes that 
the examiner reported that the veteran's claims file was not 
available to her and that the claims file includes a VA 
outpatient record dated in April 1998 showing the veteran was 
seen for follow-up of chronic otitis externa, at which time 
he was noted to have left fungal otitis externa with his 
hearing worse on the left than the right, and he reported 
tinnitus on the left and lightheadedness.  Examination at 
that time showed the left ear tympanic membrane was 
thickened.  The physician did not state an opinion as to the 
etiology of the bilateral sensorineural hearing loss or 
tinnitus.  Finally, the Board notes that in his notice of 
disagreement dated in January 2002 and received in early 
February 2002, the veteran reported that he was scheduled for 
a Magnetic Resonance Imaging (MRI) study at the VA hospital 
in Syracuse, New York, to be done on February 6, 2002, to 
check the middle ear.  The report of any such MRI study is 
not of record and should be obtained, if available.  

In view of the foregoing, the Board will remand the issues of 
entitlement to an increased rating for bilateral external 
otitis, otomycosis, and entitlement to service connection for 
bilateral hearing loss for additional development and 
readjudication.  

As to the issue of entitlement to service connection for 
malignant melanoma of the chest wall (sometimes claimed as 
breast cancer) due to exposure to ionizing radiation in 
service, the Court has ordered readjudication of the claim 
with consideration of a May 2003 study of the National 
Research Counsel (NRC) reporting that reconstructions of 
veterans' exposures to ionizing radiation used for 
determining VA benefits eligibility had been underestimated.  
See A Review of the Dose Reconstruction Program of the 
Defense Threat Reduction Agency, The National Academies 
Press, May 8, 2003).  The Appellee's Motion for Remand of the 
case to the Board pointed out that factual integrity of the 
Board's January 2003 decision was called into question by 
NRC's conclusion that the radiation dose estimates by the 
Defense Threat Reduction Agency (DTRA) for atomic veterans 
may have been underestimated substantially.  

The Board acknowledges that as a result of the NRC study, 
additional development is warranted in this case.  In this 
regard, the Board points out that in December 2003, the RO 
requested that DTRA provide VA with a revised radiation dose 
estimate for the veteran stating that the action was required 
as the result of the May 8, 2003, report by the NRC on 
reconstructed radiation doses.  In its letter, the RO stated 
that the veteran's exposure had taken place at Hiroshima.  
This is the first step in development required to 
readjudicate the veteran's radiation claim.  If the DTRA 
provides a new radiation dose estimate that is higher than 
the previous estimate, further development regarding melanoma 
of the chest wall, as outlined in 38 C.F.R. § 3.311, should 
be completed prior to readjudication of entitlement to 
service connection for malignant melanoma of the chest wall.  

The Board recognizes that the veteran continues to contend 
that exposure to ionizing radiation during service in 1945 
resulted in cancer of the breast requiring a radical 
mastectomy and that service connection should be granted for 
that disability on a presumptive basis under the provisions 
of 38 C.F.R. § 3.309(d).  As to this aspect of the claim, the 
veteran should be informed that evidence needed to 
substantiate his claim is medical evidence that it was cancer 
of the breast that resulted in his radial mastectomy in 1955.  
In this regard, the Board is aware of the veteran's 
contention that prior to alleged tampering with his file by a 
Board employee that his claims file included a 1955 pathology 
report and that he believes that any such pathology report 
demonstrated that he had cancer of the breast.  If the agency 
of original jurisdiction continues to deny the claim, the 
Board will address this contention, but the fact remains that 
the veteran should be notified that it is ultimately his 
responsibility to submit medical evidence that demonstrates 
that he had, or now has, cancer of the breast.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

Accordingly, the case is REMANDED for the following actions:  

1.  The AMC must review the claims file 
and ensure that all notice and 
development actions required by 
38 U.S.C.A. §§ 5103, 5103A (West 2002), 
38 C.F.R. § 3.159 (2003) and applicable 
judicial precedent are fully complied 
with and satisfied with respect to each 
of the veteran's claims.  This should 
include, but not be limited to, an 
explicit request to the veteran that he 
provide any evidence in his possession 
that pertains to any of his claims and 
has not been submitted previously.  See 
38 C.F.R. § 3.159(b)(1) (2003).  

In addition, the AMC should explicitly 
notify the veteran that evidence needed 
to substantiate his claim for an 
increased rating for bilateral external 
otitis, otomycosis, is evidence of 
chronic disability including swelling, 
dry and scaly or serous discharge, and 
itching requiring frequent and prolonged 
treatment.  He should also be notified 
that evidence needed to substantiate 
entitlement to service connection for 
bilateral hearing loss is a medical 
opinion wherein the medical professional 
determines that it is at least as likely 
as not that any current hearing loss was 
caused or chronically worsened by his 
service-connected bilateral external 
otitis, otomycosis, or that it is at 
least as likely as not that any current 
hearing loss is causally related to 
service or any incident of service.  The 
rationale for the opinion should be 
explained, and the opinion should take 
into account the veteran's history and 
medical records during and after service.  
The veteran should be notified that VA 
will arrange for VA examinations and 
obtain VA medical opinions concerning the 
severity of his external otitis, 
otomycosis, and etiology of his hearing 
loss, but that it is ultimately his 
responsibility to obtain evidence that 
substantiates his claims.  

The AMC should also notify the veteran 
that it is his responsibility to submit 
medical evidence that supports his 
contention that he had, or now has, 
cancer of the breast.  

2.  In addition, the AMC should contact 
the veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health care 
providers, VA and non-VA, from which he 
has received treatment or evaluation for 
bilateral external otitis, otomycosis, at 
any time since November 1999.  He should 
also be requested to identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, from which he has received 
treatment or evaluation for bilateral 
hearing loss, melanoma of the chest wall 
or cancer of the breast at any time since 
service.  With authorization from the 
veteran, the AMC should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  In any event, 
the AMC should obtain and associate with 
the claims file all VA treatment records, 
including ear, nose and throat (ENT) 
clinic records and reports of all imaging 
studies (including MRI studies), and any 
hospital summaries for the veteran from 
the VA Medical Center in Syracuse, New 
York, dated from November 1999 to the 
present.  

3.  Thereafter, the AMC should arrange 
for VA ENT and audiology examinations to 
determine the nature and severity of the 
veteran's service-connected bilateral 
external otitis, otomycosis, and the 
nature and etiology of any current 
bilateral hearing loss.  The ENT 
examination should be performed by a 
physician, if possible.  All indicated 
studies should be performed.  Relative to 
the veteran's service-connected bilateral 
external otitis, otomycosis, the 
examiners should be requested to describe 
whether there is swelling, dry and scaly 
or serous discharge, chronic suppuration 
and/or itching and whether frequent and 
prolonged treatment is required and/or 
whether the nature of the symptoms are 
such as to be resistant to treatment.  To 
the extent that the veteran describes 
flare-ups, if any, the examiners should 
determine the nature and duration of such 
flare-ups.  The examiners should also 
determine the nature and etiology of any 
bilateral hearing loss, and after 
examination and review of the record, 
each should provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any 
current hearing loss was caused or 
chronically worsened by the veteran's 
service-connected bilateral external 
otitis, otomycosis.  The examiners should 
also each provide an opinion, again with 
complete rationale, as to whether it is 
at least as likely as not that any 
current hearing loss is causally related 
to the veteran's active service or any 
incident of service.  The claims file 
must be provided to the examiners for 
review of pertinent documents in 
connection with the examinations and 
requested opinions, and that it was 
available and reviewed should be noted in 
the examination reports.  

4.  The AMC should obtain from the RO any 
response of the DTRA to the RO's December 
2003 request for a revised radiation dose 
estimate for the veteran.  When a revised 
radiation dose estimate has been 
obtained, the AMC should confirm that the 
revised estimate takes into account the 
veteran's contentions concerning 
radiation exposure.  This includes 
consideration of his reported trip to 
Hiroshima and participation in salvage of 
aluminum sheets (each measuring 
approximately 4 by 10 feet) and two four-
foot pipe wrenches as well as his 
assertions that he and his fellow 
servicemen thereafter ate off tables they 
covered with the aluminum and that 
although the pipe wrenches broke when he 
tried to use them, he kept them as 
souvenirs.  If the revised radiation dose 
estimate does not explicitly take into 
account the veteran's detailed 
contentions concerning radiation 
exposure, the AMC should request that the 
DTRA provide a revised dose estimate that 
does so.  Thereafter, the AMC should 
comply with the remaining provisions of 
38 C.F.R. § 3.311, including referral to 
the Under Secretary for Benefits, if 
appropriate.  Thereafter, entitlement to 
service connection for malignant melanoma 
of the chest wall (sometimes claimed as 
breast cancer) due to exposure to 
ionizing radiation in service should be 
readjudicated.  In readjudication of the 
claim, it should be determined whether it 
is at least as likely as not that the 
veteran has at any time had cancer of the 
breast.  If so, the claim should be 
readjudicated with consideration of the 
provisions of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  

5.  In addition, after any additional 
development warranted by the state of the 
record at that time has been completed, 
entitlement to an increased rating for 
bilateral external otitis, otomycosis, 
should be readjudicated.  Also, 
entitlement to service connection for 
bilateral hearing loss should be 
readjudicated on a direct basis and as 
secondary to the veteran's service-
connected bilateral external otitis, 
otomycosis.  

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
the veteran and his representative should 
be provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



